Citation Nr: 1108485	
Decision Date: 03/03/11    Archive Date: 03/17/11

DOCKET NO.  09-03 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic pelvic disorder.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for patellofemoral syndrome of the right knee.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for patellofemoral syndrome of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T.C. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to April 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that when determining the scope of a claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of that claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Although VA does not maintain strict pleading requirements and allows for a sympathetic reading of claims, the sympathetic reading requirement does not obligate the Board to conduct an exercise in prognostication, but only requires that it consider all claims reasonably raised by the evidence.  See Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).  

In this case, the Board notes that the Veteran's current claims of entitlement to service connection for patellofemoral syndrome of the right and left knees are based upon the same factual basis and symptoms as her original claim for entitlement to service connection for a bilateral knee disability, which was initially denied in a February 1997 rating decision.  As such, it is appropriate for the Board to consider this claim as a request to reopen the previously denied claim.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

The Board also notes that, before reaching the merits of the Veteran's claims of entitlement to service connection for patellofemoral syndrome of the right and left knees, the Board must first rule on the matter of the reopening of the claims.  Therefore, the Board must determine whether new and material evidence has been received to reopen the previously denied claims.  Jackson v. Principi, 265 F. 3d 1366, 1369 (Fed. Cir. 2001).  The Board has therefore listed the issues on the title page accordingly.  

However, the RO did not treat the current claims as having been previously denied.  Nonetheless, a comprehensive discussion of the question of new and material evidence must be undertaken in order to put the issues in the proper legal posture.  See Barnett v. Brown, 8 Vet. App. 1 (1995).  As the RO did not expressly analyze the claims in terms of the need for new and material evidence, the Board is required to initially determine whether the claimant would be prejudiced by the Board's considering sub-issues and arguments or applying statutes, regulations, or judicial analyses which may have not been considered by the RO.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As the Veteran's claims are reopened in the decision below, the Board finds that the Veteran would not be prejudiced by the Board's consideration of such sub-issues and additional regulations.

In December 2010, the Veteran testified at a personal hearing held before the undersigned Veterans Law Judge.  A copy of the transcript is of record.  

The issues of entitlement to service connection for patellofemoral syndrome of the right and left knees are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  On December 6, 2010, during her Board hearing before the undersigned Veterans Law Judge, and prior to the promulgation of a decision in the appeal, the Veteran indicated that she wished to withdraw from appellate status the issue of entitlement to service connection for a chronic pelvic disorder.  

3.  Service connection for a bilateral knee disorder was denied in a February 1997 rating decision.

4.  The evidence received since the February 1997 rating decision was not previously of record and relates to an unestablished fact necessary to substantiate the claims of entitlement to service connection for patellofemoral syndrome of the right and left knees.      


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran, with regard to the issue of entitlement to service connection for a chronic pelvic disorder have been met. 38 U.S.C.A. § 7105 (West Supp. 2010); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204 (2010).

2.  The February 1997 rating decision that denied entitlement to service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010).

3.  New and material evidence has been submitted since the February 1997 rating decision and the claims of entitlement to service connection for patellofemoral syndrome of the right and left knees are reopened.  38 U.S.C.A. §§ 5108, 7104(b) (West Supp. 2010); 38 C.F.R. § 3.156(a) (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

Given the fully favorable decision discussed below for the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for patellofemoral syndrome of the right and left knees, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  

II.  Decision

A.  Chronic Pelvic Disorder

Under 38 U.S.C.A. § 7105 (West Supp. 2010), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2010).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c) (2010).

During the December 2010 hearing, the Veteran withdrew from consideration the issue of entitlement to service connection for a chronic pelvic disorder.  As the Veteran has withdrawn her appeal as to the stated issue, there remains no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.

B.  New and Material 

In a February 1997 rating decision, the Veteran was denied service connection for the claim of entitlement to service connection for a bilateral knee disability.  The RO determined that the claim was not well grounded and there was no evidence of record indicating treatment in service for a knee disability or that such a disability was caused or aggravated by military service.  This decision was not appealed and thus subsequently became final.  38 U.S.C.A. § 7105(c) (West Supp. 2010); 38 C.F.R. §§ 20.302, 20.1103 (2010). 

Under applicable criteria, a claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  If the claim is thus reopened, it will be reviewed on a de novo basis, with consideration given to all the evidence of record.  38 U.S.C.A. §§ 5108, 7105 (West Supp. 2010); Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The evidence that is considered to determine whether new and material evidence has been received is the evidence submitted since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening the appellant's claim, unless it is inherently false or untrue, or if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992); see also Robinette v. Brown, 8 Vet. App. 69 (1995).

In the present case, the Veteran has submitted additional evidence in support of her applications to reopen.  For the reasons discussed below, the evidence is new and material, and her claims on appeal are reopened for adjudication on the merits.

The Veteran submitted November 2006 and February 2007 VA examination reports, VA outpatient treatment records dated from February 1997 to October 2009, and testified at a December 2010 personal hearing before the undersigned Veterans Law Judge.    

The Board notes that this evidence is new in that it was not previously submitted at the time of the February 1997 rating decision.  Specifically, a February 2007 VA examination report is not cumulative or redundant of evidence already of record because reports and discusses the Veteran's diagnosis of patellofemoral syndrome of the right and left knees.    

Additionally, VA outpatient treatment records dated from February 1997 to October 2009 and a November 2006 VA examination report are not cumulative or redundant of evidence already of record because that evidence suggests that the Veteran's current patellofemoral syndrome of the right and left knees could be attributable to her military service.  In a February 1997 VA outpatient treatment record, there is a reported history of arthritis in the Veteran's right and left knees.  In an August 2004 record, the Veteran was fitted for a knee brace.  In an October 2006 record, the Veteran underwent a frontal and lateral view of her left knee which revealed no acute fractures, dislocations, or focal bony lesion, and soft tissue was noted as prominent on the medial aspect.  The Veteran underwent a November 2006 VA examination, in which the examiner diagnosed the Veteran with patellofemoral syndrome of the right and left knees and opined that the Veteran's disorder was less likely as not permanently aggravated by military service and the anterior knee pain is more likely due to age than to an isolated injury to the knee.  Most recently, in an October 2009 VA outpatient treatment record, the Veteran was diagnosed with bilateral degenerative joint disease of the knees.  Based on the Veteran's reported history and evaluation of both knees, the physician opined that it is evident that some previous trauma more likely than not has contributed to the difference between the amounts of crepitation present on the right knee compared to the left knee.  No such evidence was of record at the time of the prior denial in February 1997 when the RO found no evidence of treatment in service for a knee disability or that such a disability was caused or aggravated by military service.

Because the newly submitted evidence provides further detail about the Veteran's patellofemoral syndrome of the right and left knees and is potentially related to the Veteran's military service, it is material because it bears directly and substantially upon the specific matters under consideration.  Additionally, this evidence, by itself or in connection with evidence previously assembled, raises a reasonable possibility of substantiating the claims of service connection for patellofemoral syndrome of the right and left knees.  However, the Board finds that the newly submitted evidence in the February 2007 VA examination report is not material because there is nothing of record to suggest the diagnosis of patellofemoral syndrome of the right and left knees is linked to active military service.  In fact, the VA examiner reviewed the claims file and reported that an opinion could not be rendered without resolving to speculation because no sunrise view was obtained which better delineates the patellofemoral joint.   
 
Given the foregoing, the Board finds that the newly submitted evidence, specifically the November 2006 VA examination report and February 1997, August 2004, October 2006, and October 2009 VA outpatient treatment records, to be both new and material.  Having submitted new and material evidence, the Veteran's claims on appeal are reopened.  38 U.S.C.A. § 5108 (West Supp. 2010); 38 C.F.R. § 3.156 (2010).



ORDER

The appeal as to entitlement to service connection for a chronic pelvic disorder is dismissed.  

As new and material evidence has been received, the claim of entitlement to service connection for patellofemoral syndrome of the right knee is reopened.

As new and material evidence has been received, the claim of entitlement to service connection for patellofemoral syndrome of the left knee is reopened.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claims of entitlement to service connection for patellofemoral syndrome of the right and left knees.  Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the evidentiary record shows that in a December 2010 personal hearing, the Veteran testified that around 1981 to 1982 she sought treatment for her knees at a VA medical facility in Jacksonville, Florida.  However, review of the claims file shows that VA outpatient treatment records from the Jacksonville Vet Center or the North Florida/South Georgia Veterans Health System at the Jacksonville Outpatient Clinic in Jacksonville, Florida have not been obtained.

VA will make reasonable efforts to obtain relevant records not in the custody of a Federal department or agency, to include records from State or local governments, private medical care providers, current or former employers, and other non-Federal governmental sources.  38 C.F.R. § 3.159(c)(1) (2010).  Additionally, VA records are considered part of the record on appeal since they are within VA's constructive possession, and these records must be considered in deciding the Veteran's claim.  Therefore, as VA has notice of the existence of VA records, they must be retrieved and associated with the other evidence already on file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); Robinette v. Brown, 8 Vet. App. 69 (1995).

Furthermore, as stated above, the Veteran underwent a VA examination in February 2007.  The examiner diagnosed the Veteran with patellofemoral syndrome of the right and left knees, but was unable to resolve the issue of whether the current disorder is related to military service.  The examiner reported that no sunrise view was obtained, which if performed, would better delineate the patellofemoral joint.  He recommended that if the Veteran undergoes a sunrise view of both knees and MRI scan of the right knee and the tests yielded negative results, then it is doubtful that an in-service "knee contusion" is responsible for the Veteran's current symptoms.   

The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also has held that medical opinions using the "mere speculation" language, without more, generally are disfavored because they are inconclusive as to the origin of a disability.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  The Court has explained that opinions which contain the "mere speculation" language, without more, amount to 'nonevidence' neither for nor against the claim because service connection may not be based on speculation or remote possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 (2010), that, when a medical examiner concludes that he or she is unable to provide a nexus opinion without speculation, this alone does not make the medical opinion inadequate; a medical opinion with such language may be adequate if the examiner sufficiently explains the reasons for this inability.  Id. at 389-90.  See also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that speculative opinion is not legally sufficient to establish service connection).  

Before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Furthermore, VA must ensure that any medical opinion, including one that states no conclusion can be reached without resorting to speculation, is "based on sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2009).  Therefore, it must be clear from either the examiner's statements or the Board's decision that the examiner has considered "all procurable and assembled data" by obtaining all tests and records that might reasonably illuminate the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 (2007).  When the record leaves this issue in doubt, it is the Board's duty to remand for further development.  Thus, on remand, the Veteran should be scheduled for an updated VA examination which addresses the contended etiological relationship between the claimed disabilities and active service without resorting to mere speculation.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, these matters are REMANDED for the following actions:  
	
1.  Obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's right and left knees to including all records of treatment at a Jacksonville VA facility, reported to have taken place between 1981 and 1982, and treatment from any VA facility from January 2010 to the present and associate those records with the claims file.  If any requested records are not available, that fact should be documented in the claims file.

2.  Next, schedule the Veteran for the appropriate VA examination to determine whether there is a causal nexus between her patellofemoral syndrome of the right and left knees and active military service.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  All appropriate testing should be conducted.  The appropriate examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's current knee disabilities originated in service or is in any way related to the Veteran's active service.  A rationale for any opinion reached must be provided.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then he/she should indicate this and explain the reason why an opinion would be speculative.

3.  Thereafter, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran and her representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The appellant need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).
Department of Veterans Affairs


